EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: The recitation of “first and second moving bodies” in claim 13, line 4 has been amended by the examiner to read “first and second rollers” to reflect the applicant’s amendment to parent claim 10. 	

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claim 10, and its dependent claims 11 and 16 to replace the term "first moving body" with "first roller" and the term "second moving body" with "second roller", as suggested by the examiner on the Final Office Action submitted on January 29, 2021 to overcome the claim rejection. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1 and its depending claims 4 and 7-9, the prior art fails to teach a slot member in the extension/contraction mechanism to guide a connection portion of the first and second arms. Further, Hiroshi does not teach an inserting portion inserted in the slot at the second hinged joint (with a moving locus that corresponds to a moving locus of the second hinged joint) to connect the arm plates. Based on the configuration of Hiroshi it would be improper hindsight to modify Hiroshi to include a slot member and inserting portions.
Regarding claim 10 and its dependent claims 11-16, the prior art fails to teach that the first roller is configured to move along the first guide rail and is attached to the third hinged joint. While Hiroshi (JP 01-181615 A) teaches (Fig. 3-4): a first roller (14) configured to move along the first guide rail that may . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617